        Case 2:18-cr-00246-TLN Document 95 Filed 03/02/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     ERIKA SCHMID
 7
 8                                 IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
         UNITED STATES OF AMERICA,              ) Case No. 2:18-CR-246-TLN
11                                              )
                          Plaintiff,            ) MOTION TO WITHDRAW AS COUNSEL
12                                              ) AND ORDER
                             vs.                )
13                                              )
                  ERIKA SCHMID,                 )
14                                              )
                      Defendant.                )
15                                              )

16           Undersigned counsel hereby respectfully moves to withdraw as counsel for Erika
17   Schmid. From February 28, 2021 to March 1, 2021, the Office of the Federal Defender became
18   aware of a legal conflict in this case and determined that our office could no longer represent Ms.
19   Schmid because of it. The Criminal Justice Act (“CJA”) Panel Administrator was notified and
20   panel attorney Toni White has agreed to substitute in as counsel.
21           Accordingly, pursuant to Local Rule 182(g), the Office of the Federal Defender
22   respectfully moves this Honorable Court to permit it to withdraw as counsel and to order the CJA
23   appointment of Toni White to represent Ms. Schmid nunc pro tunc to March 1, 2021. Counsel’s
24   full name and address are as follows:
25           Toni White
             Law Offices of Toni White
26
             P.O. Box 1081
27           El Dorado, CA, 95623
             (530)906-1592
28           toniwhite6311@gmail.com

     Motion to Withdraw                         Page 1 of 3         United States v. Schmid, 2:18-cr-246-TLN
        Case 2:18-cr-00246-TLN Document 95 Filed 03/02/21 Page 2 of 3


 1           Ms. Schmid continues to qualify for appointed counsel, and has been advised of the

 2   conflict. She agrees to the substitution of appointed counsel.

 3                                                 Respectfully submitted,
 4                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 5
     Date: March 2, 2021                           /s/ Christina Sinha
 6                                                 CHRISTINA SINHA
                                                   Assistant Federal Defender
 7                                                 Attorneys for Defendant
                                                   ERIKA SCHMID
 8
 9           I accept the substitution and ask to be appointed.
10
     Dated: March 2, 2021                          /s /Toni L. White
11                                                 TONI L. WHITE
                                                   Attorney at Law
12
13           I consent to the substitution.
14
     Dated: March 2, 2021                          /s / Erika Schmid
15                                                 ERIKA SCHMID
16                                                 (Electronic signature affixed by Christina Sinha
                                                   per General Order 616)
17
18
19
20
21
22
23
24
25
26
27
28

     Motion to Withdraw                          Page 2 of 3          United States v. Schmid, 2:18-cr-246-TLN
        Case 2:18-cr-00246-TLN Document 95 Filed 03/02/21 Page 3 of 3


 1                                              ORDER

 2
             IT IS SO ORDERED that the Office of the Federal Defender is relieved as counsel and
 3
     that Toni White is appointed to represent Erika Schmid, nunc pro tunc to March 1, 2021.
 4
 5
     Dated: March 2, 2021
 6
 7
                                                        Troy L. Nunley
 8                                                      United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion to Withdraw                       Page 3 of 3         United States v. Schmid, 2:18-cr-246-TLN
